DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 5th 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to International Search Report and Written Opinion for PCT Application No. PCT/US19/19276.
The information disclosure statement filed November 3th, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to EP 2889642 A1. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wedge-shaped rotatable polygon must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 describes that the two light signals scan first scan area, but the specification does not describe this and describes that the scan areas for each light signal are different in paragraph 0017. For the purpose of the examination, “first scan area” in line 3 is interpreted as “second scan area”.
Claims 5-8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "second light signals" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, claim 5 is interpreted to depend on claim 2.
Claim 6-8 are rejected for their dependency on claim 5 and are interpreted in the same manner as claim 5.
The term “about” in claim 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. By the term “about”, it is unclear what range would be considered acceptable by the claim. For example, whether about is within 50KHz range or 500KHz. For the purpose of the examination, “about 500KHz” is interpreted as “500KHz”.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-12, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eichenholz et al. (Us 20200284906 A1) hereinafter Eichenholz.
Regarding claim 1, Eichenholz teaches A light detection and ranging (LiDAR) system (Eichenholz: Fig. 26B Lidar System 120B) comprising:
a rotatable polygon having a plurality of reflective sides including a first reflective side, the rotatable polygon configured to scan one or more first light signals in a first direction (Eichenholz: Fig. 1 shows rotatable polygon mirror 12 and has many reflected surfaces as described in paragraph 0074. Polygon mirror 12 scans horizontally as described in paragraph 0076);
a scanning optic configured to scan the one or more first light signals in a second direction different than the first direction (Eichenholz: Fig. 1: pivotable planar mirror 14. Paragraph 0076 describes that pivotable planar mirror 14 scans vertically);
a first light source configured to direct the one or more first light signals to one or more of the plurality of reflective sides of the rotatable polygon and the scanning optic (Eichenholz: Light source 122A. Paragraph 0090 describes that collimators 77 directs the lights towards both the rotatable polygon mirror 12 and planar reflective surface 54 which is the reflective surface of the pivotable planar mirror 14. Then, paragraph 0113 describes that collimators 77 may be replaced with 122A);
a first detector configured to detect a first return light signal associated with a signal of the one or more first light signals (Eichenholz: Receiver 128A. Fig. 26B shows that receiver 128A receives input beam 164A, which is created by the output beam 150A based on where the beams 150A and 164A are drawn on Fig. 26B.); and
one or more optics configured to focus the first return light signal on the first detector (Eichenholz: Fig. 26B shows that returned beam is focused towards receiver 128A by lens 170A).

Regarding claim 2, Eichenholz teaches the system of claim 1 (In regards to the rejection made for claim 1) further comprising: 
a second light source configured to direct one or more second light signals, different from the one or more first light signals, to one or more of the plurality of reflective sides of the Eichenholz: Fig. 26B: Light source 122B. 122B is different from light source 122A as shown in Fig. 26B. Paragraph 0016 describes that each eye of the system uses both the rotatable polygon mirror 12 and the pivotable planar mirror 14, in which each eye corresponds to the each light source 122A and B as shown in Fig. 26B. Furthermore, Paragraph 0150 describes that light source 122B outputs beam towards the rotatable polygon mirror 12 and Paragraph 0076 shows that the polygon mirror and the pivotable planar mirror are optically coupled, showing that the light source 122B also emits light towards the planar mirror as well then); and 
a second detector configured to detect a second return light signal associated with a signal of the one or more second light signals (Eichenholz: Fig. 26B shows that Receiver 128B receives returning light 164B which is created by the output beam 150B based on where the beams 150B and 164B are drawn on Fig. 26B).

Regarding claim 5, Eichenholz teaches The system of claim 1 (In regards to the rejection made for claim 2), wherein the rotatable polygon and the scanning optic together scan the one or more first light signals into a first scan area and scan one or more second light signals into a second scan area different than the first scan area (Eichenholz: Paragraph 0018 describes that the two beams can have no overlap or little overlap, suggesting that they are not the same).
  
Regarding claim 6, Eichenholz teaches the system of claim 5 (In regards to the rejection made for claim 5) wherein the first scan area and the second scan area partially overlap (Eichenholz: Paragraph: paragraph 0016 describes that the two scan areas may be offset along the y-axis, creating an overlap along the x-axis).

Regarding claim 7, Eichenholz the system of claim 6 (In regards to the rejection made for claim 6) wherein the first scan area and the second scan area vertically overlap (Eichenholz: Paragraph: paragraph 0016 describes that the two scan areas may be offset along the y-axis, creating an overlap along the x-axis. Meanwhile, paragraph 0074 describes that the pivotable planar mirror is a y-scan mirror, showing that the vertical direction is along the y-axis as paragraph 0076 described that the pivotable scan mirror scans vertically. Therefore, the offset along the y-axis would make the scan areas vertically overlap).

Regarding claim 8, Eichenholz teaches the system of claim 5 (In regards to the rejection made for claim 5) wherein the first scan area and the second scan area do not overlap (Eichenholz: Paragraph 0018 describes that the two beams can have no overlap).

Regarding claim 9, Eichenholz teaches the system of claim 1 (In regards to the rejection made for claim 2), wherein the rotatable polygon and the scanning optic together scan the one or more first light signals into a first scan area and scan the one or more second light signals into Eichenholz: Paragraph 0018 describes that the two beams can have no overlap or little overlap, suggesting that they are not the same).

Regarding claim 10, Eichenholz teaches the system of claim 2 (In regards to the rejection made for claim 2) wherein the one or more first light signals includes a first plurality of light pulses having a first pulse repetition rate, and the one or more second light signals includes a second plurality of light pulses having a second pulse repetition rate (Eichenholz: Paragraph 0199 shows that the two beams are pulsed).

Regarding claim 11, Eichenholz teaches the system of claim 10 (In regards to the rejection made for claim 10) wherein the first pulse repetition rate is between 200 KHz and 2 MHz, and the second pulse repetition rate is between 200 KHz and 2 MHz (Eichenholz: Paragraph 0136 shows that the first light signal can have frequency between 100kHz to 5MHz which includes the frequency between 200KHz and 2MHz. Meanwhile, Paragraph 150 describes that the second light source 122B operate functionally the same as 122A. This then suggests that 122B may also have same pulse repetition frequency as 122A).

Regarding claim 12, Eichenholz teaches the system of claim 10 (In regards to the rejection made for claim 10) wherein the first pulse repletion rate is about 500 KHz (Eichenholz: Paragraph 0137 describes that the frequency of the light source 122A may be 500kHz).

Regarding claim 15, Eichenholz teaches the system of claim 1 (In regards to the rejection made for claim 1) wherein the scanning optic is a rotating mirror (Eichenholz: Paragraph 0076 shows that the planar mirror 14 is pivotable).

Regarding claim 17, Eichenholz teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein the one or more first light signals is one continuous light signal (Eichenholz: Paragraph 0115 shows that the beam from light source 122A may be continuous or pulsed).

Regarding claim 18, Eichenholz teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein the one or more first light signals is a plurality of light pulses (Eichenholz: Paragraph 0115 shows that the beam from light source 122A may be continuous or pulsed).

Regarding claim 20, Eichenholz teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein the rotatable polygon is wedge-shaped (Eichenholz: Polygon mirror 12 have sides that are shaped as trapezoids, and paragraph 0074 describes that the polygon mirror 12 can have any number of reflective surfaces including 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Suzuki et al. (US 20190250270 A1) hereinafter Suzuki.
Regarding claim 3, Eichenholz teaches the system of claim 2 (In regards to the rejection made for claim 2).
Eichenholz fails to teach that the one or more optics are further configured to focus the second return light signal on the second detector.
Suzuki, however, teaches that the one or more optics are further configured to focus the second return light signal on the second detector (Suzuki: Fig. 9 shows that light-receiving lens 22 focuses each beam of lights towards corresponding light-receiving segments 210A and 210B).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the lens 170A from Eichenholz with the light-receiving lens from Suzuki and replace the two receivers from Eichenholz with the two light-receiving segments from Suzuki. One of ordinary skill in the art would have been motivated to configure the optics to focus the second return light signal on the second detector as the separate lens configuration from Eichenholz and a single lens configuration from Suzuki has same functionality: directing the beams to corresponding detectors as shown in Fig. 26B from Eichenholz and Fig. 9 of Suzuki, leading to the predictable result of each detector detecting corresponding beams directed by the optical elements.

Regarding claim 13, Eichenholz teaches the system of claim 2 (In regards to the rejection made for claim 2) further comprising: 
a third light source configured to direct one or more third light signals to one or more of the plurality of reflective sides of the rotatable polygon and the scanning optic; and 
a third detector configured to detect a third return light signal associated with a signal of the one or more third light signals (Eichenholz: Paragraph 0023 describes that four beams and four detectors may be used, indicating that similar functionality for the third and fourth beam and detector pair would be applied as the functionality for the first and second beam and detectors pair. This is also shown in claim 4).
Eichenholz fails to teach that the one or more optics are further configured to focus the third return light signal on the third detector
Suzuki, however, teaches that the one or more optics are further configured to focus the third return light signal on the third detector (Suzuki: Fig. 9 shows that light-receiving lens 22 focuses each beam of lights towards corresponding light-receiving segments 210A and 210B, and paragraph 00994 describes that the number of light-receiving segments may be increased as the number of light-emitting device groups increases).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the lens 170A from Eichenholz with the light-receiving lens from Suzuki and replace receivers from Eichenholz with three light-receiving segments from Suzuki. One of ordinary skill in the art would have been motivated to configure the optics to focus the third return light signal on the third detector since the separate lens configuration from Eichenholz and a single lens configuration from Suzuki has same functionality: directing the beams to corresponding detectors as shown in Fig. 26B from Eichenholz and Fig. 9 of Suzuki, leading to the predictable result of each detector detecting corresponding beams directed by the optical elements.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of DeMerssemen et al. (US 20190101645 A1) hereinafter DeMerssemen.
Regarding claim 4, Eichenholz teaches the system of claim 2 (In regards to the rejection made for claim 2).
Eichenholz fails to teach that a relative position or a relative angle of the first detector to the second detector is based on a relative position or a relative angle of the first light source to the second light source.
DeMerssemen, however, teaches that a relative position or a relative angle of the first detector to the second detector is based on a relative position or a relative angle of the first light source to the second light source (DeMerssemen: Fig. 1 shows that the arrays of light transmitters 106 and receivers 110 are parallel to each other, showing that the relative angle between each light receiver would depend on the relative angle between each light transmitter).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the light sources and the detectors from Eichenholz with the arrays of light transmitters and receivers from DeMerssemen. One of ordinary skill in the art would have been motivated to have relative position or a relative angle of the first detector to the second detector depend on a relative position or a relative angle of the first light source to the second light source since by keeping similar directionality between the light sources and the detectors, the complexity of arranging other optical components decrease as the light sources and the detectors may then be parallel.

Claim 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Campbell et al. (US 20180284237 A1) hereinafter Campbell.
Regarding claim 14, Eichenholz teaches the system of claim 1 (In regards to the rejection made for claim 1).
Eichenholz fails to teach that the scanning optic is a mirror galvanometer.
Campbell, however, teaches that the scanning optic is a mirror galvanometer (Campbell: Fig. 3A: Scanning mirror 206 may rotate based on a galvanometer as described in paragraph 0098).


Regarding claim 19, Eichenholz teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein the first light source is configured to supply the one or more first light signals to the scanning optic after the one or more first light signals are supplied to the rotatable polygon (Eichenholz: Fig. 22 shows that the beam is reflected by the rotatable polygon mirror 12 before being reflected by the planar mirror 14).
Eichenholz fails to teach that the first light source is configured to supply the one or more first light signals to the scanning optic before the one or more first light signals are supplied to the rotatable polygon.
Campbell teaches that the first light source is configured to supply the one or more first light signals to the scanning optic before the one or more first light signals are supplied to the rotatable polygon (Campbell: Fig. 3A shows that polygon mirror 204 can receive the light beam later than the scan mirror 206).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to switch the order of scanning as shown in Campbell for the rotatable polygon mirror and the planar mirror from Eichenholz. One of ordinary skill in the art would have been motivated to switch the orders as they are functionally equivalent of each other as Campbell describes in paragraph 0099 that the polygon mirror 204 scans horizontally whereas the scan mirror 206 scans vertically, and thus the substitution would have resulted in the predictable result of scan area that contains both horizontal component and vertical component.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Goldberg et al. (US 20030184835 A1) hereinafter Goldberg.
Regarding claim 16, Eichenholz teaches the system of claim 1 (In regards to the rejection made for claim 1).
Eichenholz fails to teach that the scanning optic is a grating.
Goldberg, however, teaches that the scanning optic is a grating (Goldberg: Fig. 2 beam splitter 240 which directs the beam from light source 230 in different directions in horizontal directions, and thus scans an area directs the beam in a different direction than the direction from the polygon 200 which scans vertically in Fig. 2. Paragraph 0025 describes that a diffraction grating may be used for the beam splitter).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the pivotable planar mirror from Eichenholz with 

Prior Arts Cited but not Applied
Eichenholz et al. (US 20180284286 A1) teaches using multiple light sources to scan different areas.
Villeneuve et al. (US 20170155225 A1) teaches scanning with different fields of view. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645